Title: To Benjamin Franklin from Robert Morris, 5 July 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir.Office of Finance 5th July 1782
I enclose to you the form of an acknowledgement of our Debt to the Court of France which I desire you would Seal and execute, After having ascertained the Amount of the Debt, and that you will send Copies thereof thro the Office of foreign Affairs to Congress; as well as inform me of the Amount of the Debt and the Time of Settlement.
I have the Honor to be with great Respect Your most Obedient and humble Servant
Robt. Morris
Benjamin Franklin Esqr. minister plenipotentiary of the United States at the Court of Versailles
 
Endorsed: Office de Finance July 5. 1782 Acct with France how to be attested.—
